Opinion filed July 9, 2009




                                                 In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00031-CR
                                         __________

                                AVION HARRIS, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 2

                                      Denton County, Texas

                             Trial Court Cause No. CR-2008-06959-B


                             MEMORANDUM OPINION
       Avion Harris has filed in this court a motion to dismiss his appeal. The motion is signed by
both appellant and his counsel. The motion is granted, and the appeal is dismissed.


July 9, 2009                                                PER CURIAM
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.